Order unanimously reversed, on the law, without costs, and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Petitioner appeals from an order of Family Court which denied his request for a downward modification of child support and maintenance payments. Petitioner alleged as the ground for his request a substantial and unanticipated change in financial condition. The hearing examiner made no finding of fact or recommendation as to the requested maintenance modification but did find that the amount of support should be reduced. The court, without making any findings of fact, rejected the hearing officer’s recommendation that child support payments be reduced and apparently did not address the maintenance question. We remit the matter to Family Court, therefore, for an evidentiary hearing concerning both support and maintenance. Appropriate findings of fact and conclusions of law should be made on each issue (Family Ct Act § 435 [a]; § 439 [c]; CPLR 4213 [b]; Matter of Hamilton v Irlbacher, 96 AD2d 726). Family Court may, of course, refer any issues of fact to a hearing examiner, pursuant to Family Court Act § 439 (b). (Appeal from order of Erie County Family Court, Sedita, Jr., J.—modification of support.) Present—Hancock, Jr., J. P., Callahan, Doerr, Pine and Schnepp, JJ.